Citation Nr: 9925550	
Decision Date: 09/08/99    Archive Date: 09/21/99

DOCKET NO.  97-33 929	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to an increased evaluation for post-traumatic 
stress disorder (PTSD), currently evaluated as 30 percent 
disabling.

2.  Entitlement to service connection for peripheral 
neuropathy, claimed as secondary to Agent Orange exposure.

3.  Whether new and material evidence has been presented to 
reopen claims for service connection for asthma, emphysema, a 
heart disorder, and a sinus disorder, to include post-
operative nasal polyps.  


REPRESENTATION

Appellant represented by:	Arkansas Department of 
Veterans Affairs




ATTORNEY FOR THE BOARD

Valerie E. French, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1965 to August 
1967.  He served in Vietnam and his decorations include the 
Vietnam Service Medal, the Vietnam Campaign Medal with 
device, and the Army Commendation Medal.  

This appeal arises before the Board of Veterans' Appeals 
(Board) from two separate rating decisions of the North 
Little Rock, Arkansas, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  In July 1996, the RO found that 
new and material evidence had not been presented to reopen 
claims for service connection for asthma, emphysema, a heart 
condition, and sinus problems.  

In an April 1998 rating action, service connection was denied 
for peripheral neuropathy, claimed as secondary to Agent 
Orange exposure.  That rating action also granted service 
connection for PTSD with the assignment of an evaluation of 
30 percent disabling.  

The Board notes that additional outpatient treatment records 
from the Memphis VAMC (dated between March 1998 and March 
1999) were received at the Board in March 1999, and 
apparently these records have not yet been considered by the 
RO in conjunction with the instant claims.  

The Board has found that these records are not pertinent to a 
determination as to whether an increased evaluation is 
warranted for PTSD, as the reports pertaining to mental 
health treatment show that the veteran was followed in 1998 
and 1999 for psychiatric problems variously diagnosed as mood 
disorder and bipolar disorder, which are nonservice-connected 
disabilities.  Thus, the increased evaluation claim has been 
adjudicated by the Board with consideration of the additional 
documentation submitted in March 1999 in the first instance, 
without prejudice to the veteran or his claim.  

Likewise, with regard to the claim to reopen previously final 
denials of service connection claims, the Board has 
determined that it is unnecessary to remand these claims to 
the RO for a review of the newly submitted records.  In the 
Board's opinion, these records are duplicative of 
documentation which was available for consideration at the 
time that the RO initially adjudicated the claims to reopen 
on the basis of new and material evidence (see rating action 
dated July 1996).  

The newly submitted records provide information regarding the 
current manifestation of and treatment for the claimed 
disorders; however, this information was fully documented in 
the record and was available for consideration by the RO 
during adjudication of the claims to reopen.  In the interest 
of judicial economy and to avoid additional delay, the Board 
has adjudicated the veteran's claim with consideration of the 
newly submitted evidence in the first instance, again without 
prejudice to the veteran or the instant claims.  

As the Board has found that new and material evidence has 
been submitted to reopen the claim for service connection for 
a sinus disorder, to include post-operative nasal polyps, 
that claim is the subject of a Remand which immediately 
follows the decision herein.  


FINDINGS OF FACT

1.  PTSD is currently manifested by a GAF of 55, and the 
veteran is able to function satisfactorily with routine 
behavior and self-care.  The available evidence does not 
suggest that PTSD is productive of circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty understanding complex commands; 
long term memory impairment, or difficulty in establishing 
and maintaining effective social relationships.  

2.  The record does not include competent evidence of a 
current medical diagnosis of peripheral neuropathy.  

3.  Pursuant to a September 1994 rating action, the RO denied 
service connection for asthma and emphysema, a heart 
condition, and sinus problems.  Thereafter, the veteran did 
not perfect an appeal of the adverse decision within the time 
specified by law, and accordingly, the September 1994 rating 
action became final.  

4. The additional documentation submitted since the RO's 
September 1994 decision denying service connection for 
asthma, emphysema, and a heart condition is not so 
significant that it must be considered in order to fairly 
decide the merits of the veteran's claims; nor does the 
additional evidence bear directly and substantially upon the 
specific matters under consideration.  

5.  The additional documentation submitted since the RO's 
September 1994 decision denying service connection for sinus 
problems includes service medical records which show that the 
veteran was shown to have at least one facial fracture as the 
result of a 1967 automobile accident.  This evidence bears 
directly and substantially upon the specific matter under 
consideration and is so significant that it must be 
considered in order to fairly decide the merits of a claim 
for service connection for a sinus disorder.  


CONCLUSIONS OF LAW

1.  The schedular criteria for an evaluation in excess of 30 
percent disabling have not been met for PTSD.  38 U.S.C.A. 
§§ 1154, 7104 (West 1991 & Supp. 1998); 38 C.F.R. § 4.131, 
Diagnostic Code 9411 (1998).  

2.  The claim for service connection for peripheral 
neuropathy, claimed as secondary to Agent Orange exposure, is 
not well grounded.  38 C.F.R. § 5107 (West 1991& Supp. 1998); 
38 C.F.R. §§ 3.307, 3.309 (1998).  

3.  The additional documentation submitted since the RO's 
September 1994 decision does not constitute new and material 
evidence which is sufficient to reopen the veteran's claims 
for service connection for asthma, emphysema, and a heart 
disorder, and therefore, the claims are not reopened.  38 
U.S.C.A. §§ 5107, 5108, 7105 (West 1991 & Supp. 1998); 38 
C.F.R. §§ 3.104(a), 3.156(a) (1998).

4.  The additional documentation submitted since the RO's 
September 1994 decision constitutes evidence which is both 
new and material to a claim for service connection for sinus 
problems, to include post-operative nasal polyps, and 
therefore, the claim is reopened.  38 U.S.C.A. §§ 5107, 5108, 
7105 (West 1991 & Supp. 1998); 38 C.F.R. §§ 3.104(a), 
3.156(a) (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Increased Evaluation for PTSD

Initially, the Board finds that the veteran's claim for an 
increased evaluation is well grounded within the meaning of 
38 U.S.C.A. § 5107(a) (West 1991 & Supp. 1998) that is, the 
claim is plausible.  The Board notes that claims for 
increased evaluations are generally considered to be well 
grounded, where the disorder was previously service-connected 
and rated and the claimant subsequently asserts that a higher 
rating is justified due to an increase in severity since the 
original rating.  
Proscelle v. Derwinski, 2 Vet.App. 629, 632 (1992).  

The veteran has not alleged, and the record does not 
indicate, the need to obtain any pertinent records which have 
not already been associated with the claims folder.  It is 
accordingly found that all relevant facts have been properly 
developed, and that the duty to assist him, mandated by 
38 U.S.C.A. § 5107(a) (West 1991 & Supp. 1998), has been 
satisfied.


Medical Evidence

Service medical records show that the veteran was 
psychiatrically evaluated as normal at the time of his May 
1967 separation examination.  Service personnel records 
indicate that the veteran served in the infantry brigade of 
an engineer battalion.  In support of his initial service 
connection claim for PTSD, the veteran reported various 
stressors including burying enemy soldiers, recovering 
decomposed American bodies, and witnessing his friends being 
hit by enemy fire.  

A VA mental health treatment record, dated in August 1997, 
shows that the veteran had been referred for a PTSD 
evaluation.  He was unemployed and he was living alone.  It 
was noted that he had a 15 year history of alcohol abuse but 
had been sober for the past 15 years.  The veteran described 
episodes of anxious feelings a few times a month during 
stressful events, and increased anxiety in the past year due 
to his wife's medical problems and marital difficulties (he 
had been separated from his wife for 5 months).  He indicated 
that his anxiety was not accompanied by panic attacks.  The 
veteran also reported depressed mood, loss of energy, sleep 
disturbance, and decreased social interest.  An assessment of 
anxiety disorder, not otherwise specified, rule out mood 
disorder, was given.  

An October 1997 VA treatment note shows that the veteran 
appeared irritable and impatient at times.  It was noted that 
he complained of anxiety, depression, and symptoms consistent 
with PTSD.  

In March 1998, the veteran was afforded a VA PTSD 
examination.  The examiner noted that the veteran's combat 
service was verified by military documents, statements from 
fellow servicemen, and letters from a family friend and the 
veteran's wife which indicated that he was a markedly changed 
person after Vietnam.  The veteran stated that he began to 
have more emotional difficulties in 1993 after he became 
disabled and could no longer work.  He indicated that he 
"stayed drunk" for 15 years up until 1981, and after 
achieving sobriety, he "liked to work himself to death" 
until he became too physically ill to do so.  

The veteran complained of sleep disturbance, including 
disturbing dreams, and he described himself as continuously 
anxious and depressed during the day.  He also stated that he 
has very little interest in doing anything and he is 
uncomfortable in public places.  He indicated that he gave up 
hunting because the sound of a rifle frightens him and that 
watching a war movie on t.v. may make him uncomfortable.   He 
described his relationship with his wife as closer since he 
had achieved sobriety, and he noted that they had separated 
for a brief period the year before due to financial 
difficulties.  

Mental examination revealed an alert, oriented, neatly 
groomed male who appeared quite anxious and moderately 
dysphoric during the interview.  He was somewhat irritable 
and could name the current president but not the preceding 
presidents.  He had some difficulty with concentration and 
abstracting similarities.  On serial 7's, he gave three 
correct responses before giving two incorrect responses, and 
he then asked whether he had been instructed to subtract by 
6's or 7's.  Digit span was six forward but only three 
reversed.  He recalled two out of three items spontaneously 
at five minutes and he did not recall the third item with 
multiple choice.  

The veteran did not report delusions as such, but he noted 
that in years past his wife said that he spoke to people who 
were not there.  He denied active homicidal and suicidal 
ideation but said he had experienced strange thoughts in the 
past.  

The examiner provided the following diagnoses:  Axis I, PTSD, 
alcohol dependence, reportedly in remission; Axis II, none; 
Axis III, chronic obstructive pulmonary disease, by history; 
Axis IV, extreme at the time of military service and 
currently severe with chronic illness; and Axis V, a Global 
Assessment of Functioning (GAF) score of 55 was assigned, 
with moderate symptoms and moderate difficulty in social and 
occupational functioning.  

Pursuant to an April 1998 rating action, service connection 
was granted for PTSD.  

In his VA Form 9 (substantive appeal), dated June 1998, the 
veteran indicated his belief that his PTSD condition is worse 
than the RO had indicated.  He noted that he has been unable 
to work since June 1993 and that he is seen on a regular 
basis in the mental hygiene clinic in the Memphis VAMC.  

As noted, recent outpatient treatment records show that the 
veteran was followed in the mental health clinic at the 
Memphis VAMC in 1998 and 1999, for treatment of Axis I 
diagnoses of mood disorder and bipolar disorder.  


Analysis

Disability evaluations are determined by comparing the 
veteran's present symptomatology with the criteria set forth 
in the Schedule for Rating Disabilities (Schedule), 
38 U.S.C.A. § 1155 (West 1991 & Supp. 1998); 38 C.F.R. Part 4 
(1998).  In making a determination in this case, the Board 
has carefully reviewed the pertinent medical evidence, 
including the veteran's entire medical history in accordance 
with 38 C.F.R. § 4.1 (1998) and Peyton v. Derwinski, 1 
Vet.App. 282 (1991).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (1998).  All evidence must be 
evaluated in arriving at a decision regarding an increased 
rating.  38 C.F.R. § 4.2, 4.6 (1998).

In evaluating service-connected disabilities, the Board looks 
to functional impairment.  The Board attempts to identify the 
extent to which a service-connected disability adversely 
affects the ability of the body to function under the 
ordinary conditions of daily life, including employment.  
38 C.F.R. § 4.2, 4.10 (1998).

When evaluating a mental disorder, the rating agency shall 
consider the frequency, severity, and duration of psychiatric 
symptoms, the length of remissions, and the veteran's 
capacity for adjustment during periods of remission.  The 
rating agency shall assign an evaluation based on all the 
evidence of record that bears on occupational and social 
impairment rather than solely on the examiner's assessment of 
the level of disability at the moment of the examination.  38 
C.F.R. § 4.126 (1998).

The general criteria for evaluation of PTSD are set forth in 
the Schedule in Diagnostic Code 9411, which provides an 
evaluation of 30 percent disabling where there is objective 
evidence of occupational and social impairment with decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events). See 38 C.F.R. § 
4.133, Diagnostic Code 9411 (1998).

A 50 percent disability evaluation is provided where there is 
objective evidence of occupational and social impairment with 
reduced reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory; impaired judgment; impaired 
abstract thinking; disturbances of motivation and mood; and 
difficulty in establishing and maintaining effective work and 
social relationships.

Having reviewed the evidence of record, the Board has 
concluded that the available evidence does not support the 
assignment of an evaluation in excess of 30 percent disabling 
for PTSD.  The record shows that the veteran has recently 
been followed in a VA mental health clinic (in 1998 and 1999) 
for nonservice-connected psychiatric disorders which have 
been variably diagnosed as mood disorder and bipolar 
disorder, with no documented PTSD diagnosis since the time of 
the March 1998 VA examination.   

At the time of that examination, the veteran was alert and 
oriented and there was no evidence of circumstantial, 
circumlocutory, or stereotyped speech, panic attacks more 
than once per week, difficulty understanding complex 
commands, or impaired judgment.  While short-term memory 
impairment was manifested, the objective findings do not 
suggest that he is able to retain only highly learned 
material or that he forgets to complete tasks.  Furthermore, 
the record indicates that he has been married to his wife for 
over twenty-five years.  Although they separated for a brief 
period of 6 months due to "financial difficulties," the 
veteran described his relationship with his wife as closer 
since he had become sober.  Thus, the record suggests that he 
has been able to establish and maintain an effective marital 
relationship.  In the Board's view, therefore, the objective 
evidence does not indicate that PTSD is manifested to such a 
degree as to warrant the assignment of an evaluation in 
excess of 30 percent disabling at this time.  

The Board is of the opinion that the symptomatology 
manifested at the time of the veteran's March 1998 VA 
examination more closely approximates the criteria 
contemplated for an evaluation of 30 percent disabling under 
Diagnostic Code 9411.  On examination, the veteran was alert, 
oriented, and neatly groomed and he appeared quite anxious 
and moderately dysphoric.  He had difficulties with 
concentration, abstracting, and memory (in that he couldn't 
name previous presidents and recalled only two of three items 
spontaneously at 5 minutes).  In addition, the evidence 
indicates that the veteran is generally able to function 
satisfactorily, as evidenced by his neat grooming, the 
ability to establish effective family relationships, and the 
assigned GAF score of 55 which corresponds to moderate 
symptoms and moderate difficulty in social and occupational 
functioning.  The record also indicates that a significant 
degree of occupational impairment as a result of physical 
disabilities unrelated to PTSD, to include pulmonary 
disorders.  

For the reasons stated above, therefore, the Board finds that 
the preponderance of the evidence is against a finding that 
an evaluation in excess of 30 percent disabling is warranted 
for PTSD at this time.  As such, the schedular criteria for 
an increased evaluation have not been met, and the veteran's 
claim must be denied.  





II.  Service connection for peripheral neuropathy

According to 38 U.S.C.A. § 1110, 1131 (West 1991), service 
connection may be granted for a disability if it is shown 
that the veteran suffers from a disease or injury incurred in 
or aggravated by service. In addition, service connection may 
be granted for any disease diagnosed after discharge, when 
all of the evidence, including that pertinent to service, 
establishes that the disease was incurred in service. 38 
C.F.R. § 3.303(d) (1998).

According to 38 U.S.C.A. § 1116 (West 1991 and Supp. 1998); 
38 C.F.R. § 3.307(a)(6) (1998), the term herbicide agent 
means a chemical in an herbicide used in support of the 
United States and allied military operations in the Republic 
of Vietnam during the Vietnam era.  The diseases listed at 38 
C.F.R. § 3.309(e) (1998) shall be service-connected if they 
manifest to a degree of 10 percent or more at any time after 
service, except that acute and subacute peripheral neuropathy 
shall have become manifest to a degree of 10 percent or more 
within one year after the last date on which the veteran was 
exposed to an herbicide agent during active military, naval 
or air service.

If a veteran was exposed to an herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service-connected if the requirements of 38 C.F.R. § 
3.307(a)(6) are met even though there is no record of such 
disease: chloracne or other acneform disease consistent with 
chloracne; Hodgkin's disease; multiple myeloma; Non-Hodgkin's 
lymphoma; acute and subacute peripheral neuropathy; porphyria 
cutanea tarda; respiratory cancers (cancer of the lung, 
bronchus, larynx or trachea); soft- tissue sarcoma (other 
than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma).  38 C.F.R. § 3.309(e) (1998).  

The threshold question that must be resolved with regard to 
each claim is whether the veteran has presented evidence that 
the claim is well grounded, that is, that each claim is 
plausible.  If he or she has not, the appeal fails as to that 
claim, and the Board is under no duty to assist him or her in 
any further development of that claim, since such development 
would be futile. 38 U.S.C.A. § 5107(a) (West 1991), and 
Murphy v. Derwinski, 1 Vet.App. 78 (1990).


Evidence and Background

In a July 1996 statement, the veteran indicated that he was 
claiming service-connected disability compensation for 
peripheral neuropathy resulting from exposure to Agent 
Orange.  He requested that his medical treatment records be 
obtained from the Memphis VAMC.  In August 1996 and January 
1997, the RO wrote to the veteran and asked that he provide 
information showing continuous treatment for a peripheral 
neuropathy from the time of his military discharge and to the 
present time.  No evidence was received in response to this 
request. 

The report of an October 1996 VA nerve conduction study shows 
that the veteran had complained of numbness in his feet.  On 
examination, there was normal amplitude and normal terminal 
latency of the left and right peroneal nerves, and sensory 
sural potentials were normal on both the left and right.  
Needle EMG examination of the left and right tibialis 
anterior, extensor digitorum brevis, and right gastrocnemius 
were normal, and no abnormal motor unit potential was noted.  


Analysis

As noted, the veteran must submit evidence of a well grounded 
claim.  A well grounded claim requires (1) competent evidence 
of a current disability as provided by a medical diagnosis, 
(2) evidence of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence); and (3) a nexus, 
or link, between the in-service disease or injury and the 
current disability as provided by competent medical evidence. 
See Caluza v. Brown, 7 Vet.App. 498, 506 (1995); see also 38 
U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. § 3.303 (1998).  

In order to warrant a grant of service connection, a claim 
must be accompanied by evidence which establishes that the 
claimant currently has the claimed disability. See Rabideau 
v. Derwinski, 2 Vet.App. 141, 144 (1992); see also Brammer v. 
Derwinski, 3 Vet.App. 223, 225 (1995) (absent "proof of a 
present disability there can be no valid claim").

In this case, there is no evidence of current diagnosis or 
treatment for peripheral neuropathy; nor does the available 
evidence indicate the manifestation of a peripheral 
neuropathy during service or at any time thereafter.  In 
1994, the veteran was afforded a VA general medical 
examination, and peripheral neuropathy was not diagnosed as 
that time, nor was peripheral neuropathy or any other 
neurological deficit shown at the time of nerve conduction 
studies in October 1996.  Thus, there is no competent medical 
evidence which suggests that a peripheral neuropathy is 
currently manifested.

Since the veteran served in Vietnam in 1966, his exposure to 
Agent Orange is presumed.  However, such exposure is not 
enough to establish entitlement to service connection for a 
disability which is claimed as secondary to Agent Orange 
exposure.  Specifically, the veteran has not been diagnosed 
with peripheral neuropathy or any of the diseases enumerated 
in 38 C.F.R. § 3.309(e) (1998), which are the only diseases 
for which a presumption of service connection is warranted.

The Court of Appeals for Veterans Claims (Court) has 
determined that the Veteran's Dioxin and Radiation Exposure 
Compensation Standards (Radiation Compensation) Act, 
Pub.L.No. 98-542, 98 Stat. 2715, 2727-29 (1984) does not 
preclude a veteran from establishing service connection with 
proof of actual direct causation. Combee v. Brown, 34 F.3d. 
1039 (Fed.Cir. 1994).  However, the veteran has not presented 
any medical evidence showing that a peripheral neuropathy is 
presently manifested.  As a layman, the appellant is not 
competent to offer opinions as to medical diagnoses and the 
Board may not accept unsupported lay speculation with regard 
to medical issues.  See Espiritu v. Derwinski, 2 Vet.App. 482 
(1992).  Furthermore, lay assertions of medical causation 
cannot constitute evidence to render a claim well grounded. 
Grottveitt v. Brown, 5 Vet. App. 91, 93 (1993).

Thus, the available evidence does not show that the claimed 
disability is currently manifested.  Therefore, the 
requirements for a well grounded claim have not been 
satisfied, and accordingly, the veteran's claim for service 
connection for peripheral neuropathy, claimed as secondary to 
Agent Orange exposure, is denied.


III.  New and Material Evidence

Prior RO decision

In a September 1994 rating action, the service connection was 
denied for asthma, emphysema, sinus problems, and a heart 
disorder.  The RO found that the evidence of record did not 
indicate that any of the claimed disabilities had their onset 
in service or within a year following discharge, nor was 
there any indication that a pre-existing asthma was 
aggravated during service.  

The veteran initiated an appeal of the September 1994 rating 
action by filing of a notice of disagreement on March 5, 
1995.  Thereafter, a Statement of the Case was mailed to the 
veteran on March 31, 1995.  Although a VA Form 9 (substantive 
appeal) was submitted by the veteran in July 1996, the 
substantive appeal was not timely filed as it was not 
received within 60 days of the mailing date of the statement 
of the case or within one year of notification of the adverse 
rating decision in accordance with 38 U.S.C.A. § 7105 (West 
1991 & Supp. 1995); 38 C.F.R. § 20.302 (1998).  Accordingly, 
the September 1994 rating action became final as an appeal 
was not perfected in a timely manner.  In making its 
September 1994 decision, the RO considered VA outpatient and 
inpatient treatment records which will be summarized herein.  

A VA hospital discharge summary shows that in October 1993, 
the veteran was diagnosed with the following: 1.  
loxoscelism, secondary to spider bite;  2.  intravascular 
hemolysis, secondary to diagnosis #1; 3.  nasal polyps;  4. 
chronic sinusitis, secondary to #3; 5. tobacco dependence; 6. 
asthma, chronic; and 7. atypical chest pain, etiology 
unknown.  

Thereafter, the veteran underwent several surgeries as 
treatment for nasal polyp disease.  In December 1993, a 
bilateral nasal polypectomy with full mouth extraction was 
performed.  Pertinent physical findings at the time of the 
procedure included bilateral nasal polyps with complete nasal 
obstruction.  In March 1994, the veteran underwent endoscopic 
sinus surgery and bilateral polypectomy as treatment for 
chronic sinusitis and recurrent nasal polyposis.  The 
discharge summary indicates that his past medical history was 
positive for chronic obstructive pulmonary disease (COPD); 
myocardial infarction in 1986; and occasional angina.

In April 1994, the veteran was treated for vasovagal syncope 
with shortness of breath and dizziness, following removal of 
a nasal pack.  The report of an April 1994 ECG shows findings 
of sinus bradycardia, otherwise normal ECG.  

In June 1994, the veteran was hospitalized by VA for 
treatment of recurrent nasal polyposis and chronic sinusitis.  
As he did not want another surgery, he was admitted for 
treatment with I.V. antibiotics and daily nasal cleaning.  

In July 1994, the veteran was afforded a VA general medical 
examination.  He gave a history of asthma as a child and 
indicated that the shortness of breath was getting worse 
lately, particularly with exercise.  It was noted that he had 
been using inhalers an average of 3 times a day, and he was 
also smoking one pack of cigarettes per day.  He complained 
of headaches and he reported a history of a heart attack in 
1987, followed by a normal treadmill exercise test.  In 
addition, the veteran described chest pain on the left side 
of the chest with radiation to the left arm and he indicated 
that he had been using nitroglycerin with success as 
treatment for these symptoms.  

The VA examiner provided the following diagnoses:  1.  
history of passing out in October 1993 and history of spider 
bite, with scar from excision of the bite on the back, no 
residuals; 2.  emphysema, as per history; 3.  status post 
nasal polypectomy times two with a history of acute 
reinfection and headache since the operation in March 1994; 
and 4.  history of myocardial infarction in 1987.  The 
examiner indicated that cardiovascular changes were shown 
during a treadmill exercise done in 1993 and although these 
changes hadn't reached a diagnostic conclusion, clinically 
the veteran had relief with Nitroglycerin so there was the 
possibility that he had coronary artery disease which was 
stable with the present medications.  


New and Material Evidence

Absent the perfection of an appeal by filing a substantive 
appeal within 60 days of the mailing date of the statement of 
the case, or within one year following the date of 
notification, a rating determination is final and is not 
subject to revision upon the same factual basis.  38 U.S.C.A. 
§§ 7104, 7105 (West 1991 & Supp. 1998), 38 C.F.R. §§ 20.302, 
20.1103 (1998).  However, if new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim.  38 U.S.C.A. § 5108 
(West 1991).  

The U.S. Court of Appeals for Veterans Claims (hereinafter 
"Court") has held that the provisions of 38 U.S.C.A. § 5108 
(West 1991) require a review of all evidence submitted by the 
claimant since the last final denial of a claim in order to 
determine whether a claim must be reopened and adjudicated on 
the merits.  Glynn v. Brown, 6 Vet.App. 523, 529 (1994); see 
also Evans v. Brown, 9 Vet.App. 273, 285 (1996).

The September 1994 rating decision denying service connection 
for asthma, emphysema, a heart condition, and sinus problems 
became final as an appeal was not perfected in a timely 
fashion.  As such, the issue presently before the Board is 
whether new and material evidence has been submitted since 
the RO's September 1994 rating decision.

According to Title 38 of the Code of Federal Regulations 
(1998),

"New and material evidence" means 
evidence not previously submitted to 
agency decision makers which bears 
directly and substantially upon the 
specific matter under consideration, 
which is neither cumulative nor redundant 
and which, by itself or in connection 
with the evidence previously assembled, 
is so significant that it must be 
considered in order to fairly decide the 
merits of the case.  38 C.F.R. § 3.156(a) 
(1998).

In summarizing the case law on claims to reopen previously 
and finally disallowed claims, the Court has indicated that:

[T]he RO or BVA (Board) must conduct a 
two-step analysis.  First, it must 
determine whether the evidence* presented 
or secured since the prior final 
disallowance of the claim is "new and 
material."  If it is, the RO or Board 
must then review the new evidence "in the 
context of" the old to determine whether 
the prior disposition of the claim should 
be altered.     

See Manio v. Derwinski, 1 Vet.App. 140 (1991), see also Hodge 
v. West, 155 F.3rd 1356 (Fed. Cir. 1998).  

As noted, the veteran's service medical records were not 
received at the RO until June 1997, or after the time of the 
September 1994 RO decision.  The service medical records show 
that the veteran's lungs and chest, heart and vascular 
systems, and sinuses were clinically evaluated as normal at 
the time of the July 1965 induction examination.  On a report 
of medical history, completed in July 1965, he noted that he 
had never had and did not now have ear, nose, or throat 
trouble; sinusitis; asthma; shortness of breath; chronic 
cough; palpitation or pounding heart; or high or low blood 
pressure.  The veteran gave a history of hay fever, for which 
a notation of "NCHD" was made.  

Subsequent service medical records show that the veteran 
received treatment for sore throat and chest soreness in 
December 1965 and treatment for chest pain and cough in 
October 1966.  In February 1967, he was treated for an 
impression of headaches, questionable in connection with 
automobile accident three weeks before, in which he struck 
the front of his face against the steering wheel.  

The report of a February 1967 facial bones x-ray shows that 
the veteran had complaints of tenderness over the right 
zygoma.  X-ray findings included fracture of the right 
intraorbital ridge, cloudy right antrum, and a possible 
fracture of the right lateral orbital wall.  A notation of 
"ENT-see doctor" was made on the x-ray report.  

The report of the veteran's May 1967 separation examination 
shows that the lungs, chest, and heart and vascular systems 
were clinically evaluated as normal, and blood pressure was 
recorded as 110/88 while sitting.  The examination report 
does not indicate whether the sinuses were found to be either 
normal or abnormal.  On the May 1967 report of medical 
history, the veteran indicated that he did not now have and 
had never had sinusitis; ear, nose, or throat trouble; 
asthma; shortness of breath; pain or pressure in chest, 
chronic cough, or high or low blood pressure.  

VA outpatient records, dated in 1995 and 1996, show that the 
veteran was followed for treatment of chronic sinusitis, 
bilateral nasal polyposis, mild to moderate COPD, and other 
respiratory problems such as asthma and emphysema, with 
symptoms which included shortness of breath, left sided chest 
pain with radiation to the left arm, and diaphoresis.  A 
November 1995 hematology consultation report shows that the 
veteran was evaluated for frequent nose bleeds, cough, and 
dizzy spells, and an impression of increase "aPp ," suspect 
lupus anticoagulant, was given.  

The VA records also show that the veteran was scheduled for 
another sinus surgery in January 1996, but that surgery was 
canceled when he experienced a vasovagal episode and a 
cardiac arrhythmia was noted.  

The report of a November 1996 CT scan of the sinuses shows 
findings of minimal improvement of pansinusitis since the 
previous study.  A December 1996 outpatient treatment record 
shows an impression of chronic sinusitis.  It was noted that 
the veteran complained of left sided headaches and that he 
was diagnosed with abnormal nasal irrigation by the Allergy 
clinic.   

The record includes a statement from [redacted], a 
fellow servicemember who was a close friend of the veteran 
while they were serving in Vietnam.  Mr. [redacted] indicated 
that the veteran had a terrible breathing problem in Vietnam, 
and if he got real hot, he would start wheezing and he 
couldn't hardly breathe.  According to Mr. [redacted], the 
veteran would have to stop work sometimes and he experienced 
these problems even with medication.  

The additional documentation submitted since September 1994 
includes a statement from the veteran's wife, who indicated 
that she had been married to the veteran for 29 years and he 
has had asthma for as long as she's known him.  She indicated 
that the asthma had gotten worse and they began taking him to 
the Memphis VAMC in 1993.  She also indicated that the 
veteran has had sinus problems ever since he came home from 
the service, as he could not smell a thing and he has used 
over the counter medications for years.  

An October 1997 VA medical record, completed by the veteran's 
treating VA physician, indicates that the veteran had been 
followed for several years for signs and symptoms related to 
COPD.  The report shows that the veteran was being evaluated 
by Allergy to see if upper respiratory allergic or asthmatic 
components aggravated his pulmonary condition.  


Analysis

Asthma, emphysema, and a heart disorder

Having reviewed the claims folder, the Board is of the 
opinion that the additional documentation submitted since the 
RO's September 1994 rating action does not constitute new and 
material evidence which is sufficient to reopen service 
connection claims for asthma, emphysema, and a heart 
disorder.  The service medical records, which were associated 
with the claims folder after September 1994, are negative for 
complaints, treatment, or diagnosis of asthma, emphysema, 
COPD, or a heart disorder.  In addition, there is no evidence 
of continuity of treatment for these disorders from the time 
of service, to include evidence of the manifestation of a 
heart disorder within one year following the veteran's 
discharge from active duty.  

Thus, while the veteran's VA outpatient and inpatient records 
show that he is currently treated for respiratory disorders, 
including COPD and asthma, he has not presented any evidence 
which indicates an etiological relationship between these 
disorders and his period of active service.  Likewise, while 
the record suggests a history of myocardial infarction in 
1986 or 1987, there is no evidence (to include a medical 
opinion) which suggests that a heart disorder is related to 
the veteran's period of active service.  Although Mr. [redacted] 
stated that the veteran suffered from breathing problems 
during his Vietnam service, there is no evidence to 
corroborate the contention that asthma was manifested during 
the veteran's active service, or that any pre-existing 
asthmatic condition was worsened therein.  

For these reasons, the Board believes that the additional 
evidence submitted since the RO's September 1994 rating 
action is duplicative and primarily serves to show that the 
claimed disabilities are currently manifested and treated.  
As such, this additional documentation does not bear 
substantially upon the specific matter under consideration.  
In addition, the Board is of the opinion that this evidence 
is not so significant that it must be considered in order to 
fairly decide the merits of the veteran's claims.  For these 
reasons, the Board finds that new and material evidence has 
not been presented to reopen claims for service connection 
for asthma, emphysema, and a heart disorder, and therefore, 
the claims are not reopened.  


Sinus problems, to include post-operative nasal polyps

On review of the claims folder, the Board has concluded that 
the additional documentation submitted since the RO's 
September 1994 rating decision is both new and material to a 
claim for service connection for a sinus disorder, to include 
post-operative nasal polyps.  Specifically, the additional 
documentation includes the previously unavailable service 
medical records, which show that the veteran was involved in 
an automobile accident in 1967 at which time he was treated 
for a facial fracture to the right intraorbital ridge and a 
possible fracture of the right lateral orbital wall.  The 
additional documentation also shows frequent treatment, on 
both an inpatient and outpatient basis, for sinus problems 
including nasal polyposis, abnormal nasal irrigation, and 
chronic sinusitis, in the years following his discharge.  

Thus, the additional documentation submitted since September 
1994 shows in-service treatment for facial trauma and 
fracture(s).  In the Board's view, this evidence is so 
significant that it must be considered in order to fairly 
decide the merits of the claim, and thus, the additional 
evidence is both new and material.  Therefore, the claim for 
service connection for a sinus disorder, to include post-
operative nasal polyps, is reopened.  


ORDER

An evaluation in excess of 30 percent disabling is denied for 
PTSD. 

As a well grounded claim has not been presented, service 
connection is denied for peripheral neuropathy, claimed as 
secondary to Agent Orange exposure.  

As new and material evidence has not been presented, the 
claims for service connection for asthma, emphysema, and a 
heart condition are not reopened.  

As new and material evidence has been presented, the claim 
for service connection for a sinus disorder, to include post-
operative nasal polyps, is reopened.  


REMAND

Having reopened the claim for service connection for a sinus 
disorder, to include post-operative nasal polyps, the Board 
has concluded that this claim must be returned to the RO for 
a de novo review of the entire record.  In considering a 
similar factual scenario, the Court has held that:

"...when, as here, the Board addresses 
in its decision a question that had not 
been addressed by the RO, it must 
consider whether the claimant has been 
given adequate notice of the need to 
submit such evidence and an opportunity 
to submit such evidence and argument and 
to address that question at a hearing, 
and if not, whether the claimant has been 
prejudiced thereby. Bernard v. Brown, 4 
Vet.App. 384, 394 (1993).

In light of the Court's holding in Bernard, the Board is of 
the opinion that the veteran should be provided an 
opportunity to submit further evidence, testimony, and 
argument in support of his claim prior to adjudication on 
appeal. 

On remand, the claims folder will be made available for 
review by a VA examiner, for the purpose of obtaining an 
opinion as to whether the veteran's currently manifested 
sinus pathology, to include chronic sinusitis, abnormal nasal 
irritation, and post-operative nasal polyposis, is related to 
his period of active military service and facial trauma 
sustained therein.  

Accordingly, this case is REMANDED for the following actions:

1.  The RO should make the veteran's 
claims folder available for review by a 
VA physician specializing in ear, nose, 
and throat disorders.  Following a review 
of the veteran's entire medical history, 
including service medical records and all 
post-service inpatient and outpatient 
treatment records, the physician should 
provide an opinion as to the nature of 
the relationship, if any, between the 
veteran's period of active service and 
his currently manifested sinus pathology, 
to include chronic sinusitis, post-
operative nasal polyposis, and abnormal 
nasal irrigation.  In particular, the 
physician should provide an opinion as to 
the significance of the veteran's in-
service treatment for facial fractures 
following a 1967 automobile accident, to 
include discussion of the likelihood that 
the veteran's current sinus problems are 
related to in-service x-ray findings 
showing fracture to the right 
intraorbital ridge and a possible 
fracture of the right lateral orbital 
wall.  Complete rationales and bases 
should be provided for any opinions given 
or conclusions reached.  

2.  Upon completion of the foregoing, the 
RO should review the claims folder in 
order to ensure that all of the foregoing 
development action has been completed to 
the fullest extent possible.  If the 
examination report does not include 
adequate responses to the specific 
opinions requested, the report must be 
returned to the reviewer for corrective 
action. 38 C.F.R. § 4.2 (1998);  see also 
Green v. Derwinski, 1. Vet.App. 121, 124 
(1991); Abernathy v. Principi, 3 Vet.App. 
461, 464 (1992); and Ardison v. Brown, 6 
Vet.App. 405, 407 (1994).

3.  Thereafter, the RO shall adjudicate 
the veteran's claim for service 
connection for a sinus disorder, to 
include post-operative nasal polyps, on 
its merits, in order to determine whether 
a favorable outcome is warranted.  If the 
decision is adverse, the RO should 
provide the appellant and his 
representative with an appropriate 
supplemental statement of the case, 
indicating that he has a reasonable time 
to respond, and return the case to the 
Board for further appellate 
consideration, if appropriate.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994) and 
38 U.S.C.A. § 5101 (West 1991 and Supp. 1996) (Historical and 
Statutory Notes).  In addition, VBA's ADJUDICATION PROCEDURE 
MANUAL, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and by the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

The purpose of this REMAND is to allow for additional 
development of the record and to ensure compliance with due 
process requirements. In so doing, the Board intimates no 
opinion as to the final outcome of this claim.



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals

 

